--------------------------------------------------------------------------------

 
EXHIBIT 10.21
 



September 15, 2008


Al Etterman
JDSU
430 North McCarthy Blvd
Milpitas, CA 95035
 
Re:            Your Employment with JDSU


Dear Al:


This letter agreement will confirm the terms of your continued employment with
JDS Uniphase Corporation and its subsidiaries and affiliated entities (the
“Company” or “JDSU”) commencing with effect from September 1, 2008, and
thereafter.


Effective September 1, 2008 you assumed and will continue in the role of Vice
President and Senior Advisor, reporting directly to the Chief Executive Officer
and performing such job duties and responsibilities as may be designated by the
CEO.  This is a part time position with a grade level of E100.


In this role your compensation structure will be modified such that your base
salary will be $66,000 and your incentive target will be commensurate with the
E100 level (35% of base salary).  Since this reduced schedule will be less than
20 hours per week, your eligibility for Company provided health benefits will
cease following your assumption of this new role, and thus you will become
eligible at that time for COBRA benefits continuation. A package containing
appropriate COBRA information will be mailed to you on or after September 1,
2008 by the Company’s outside vendor that manages this program for JDSU.


Your previously awarded restricted stock units and stock options will continue
to vest in accordance with the terms of each grant.


Additionally, notwithstanding the Company’s “at will” employment policy, and
provided that your employment is not otherwise terminated by the Company for
“Cause” (as defined below), or as a result of your voluntary resignation of
employment (including termination as a result of your commencement of employment
with another employer), your employment will continue until August 31, 2009 and
you will be entitled to the pay, benefits and perquisites consistent with such
employment through that date as outlined in this letter agreement and Company
policies.


As a part time employee you may engage in other gainful employment in addition
to your work for JDSU, subject to compliance with our Code of Business Conduct
including but not limited to its provisions relative to conflicts of
interest.  For clarity, any other employment may not conflict with your ability
to fully and properly discharge the duties and responsibilities of your new
role. Determination of whether any particular employer or role would constitute
a conflict of interest shall be made by the Chief Executive Officer in his sole
discretion.


We presently anticipate your employment will terminate on August 31, 2009 (the
actual termination date hereinafter the “Termination Date”).  On or before the
Termination Date the Company will provide you with your final paycheck, which
will include all accrued, but unpaid base pay and accrued ESPP contributions, if
any.  Any stock options and restricted stock units previously granted to you
that are not vested as of the Termination Date will be cancelled and you will
have 90 days from the Termination Date to exercise vested stock options.


In the event your employment terminates prior to August 31, 2009 as a result of
your voluntary resignation it would be the Company’s desire to retain your
services as a consultant until August 31, 2009 in order to benefit from your
continuing support of several key initiatives.  Should you agree to become a
consultant to the Company following such a termination of employment you and the
Company would enter into the Company’s standard form of consulting
agreement.  In consideration of services you would provide pursuant to such
agreement the Company would allow your previously granted equity awards to
continue to vest and remain exercisable until August 31, 2009, at which point
vesting would cease.  As with other employment while you are a part time
employee, entry into a consulting agreement would be dependent upon compliance
with our Code of Business Conduct, including but not limited to its provisions
relative to conflicts of interest.  Determination of whether entry into a
consulting agreement would cause a conflict of interest to exist shall be made
by the Chief Executive Officer in his sole discretion.


Following the Termination Date, and conditioned upon (a) your termination being
for reasons other than for “Cause”, and (b) your execution of a separation
agreement and release of claims in a form attached hereto as Exhibit “A”, the
Company will provide you with the severance benefits outlined therein, including
severance pay of $317,000.


For clarity, please note that should your employment be involuntarily terminated
at any time prior to August 31, 2009 by the Company for “Cause” you will not be
eligible for the severance benefits described in the preceding
paragraph.  However, you will remain eligible for the severance benefits
described above should your employment terminate for any other reason on or
prior to August 31, 2009.


Please also note that your employee Proprietary Information and Assignment of
Inventions Agreement signed upon the commencement of your employment with the
Company continues in full force and effect in accordance with its terms.


For purposes of this letter, “Cause” is defined as (a) willful malfeasance by
the employee which has a material adverse impact upon the Company; (b)
substantial and continuing willful refusal to perform duties ordinarily
performed by an employee in the same or similar position; (c) conviction of the
employee of a felony, or of misdemeanor which would have a material adverse
effect on the Company’s goodwill if Employee is retained as an employee of the
Company; or (d) willful failure by Employee to comply with the written or known
policies and procedures of the Company including but not limited to the JDS
Uniphase Corporation Code of Business Conduct and Policy Regarding Inside
Information and Securities Transactions.


To acknowledge your understanding and acceptance of the terms of this letter we
would appreciate your signing where indicated below.


Al, we thank you for your many contributions and long service to the Company and
look forward to your continued support and partnership.


Sincerely,






Kevin Kennedy
President and Chief Executive Officer


Agreed and
Accepted:                                                                                     Date:




_______________________                                                                                     _________________
Al Etterman

 
 

--------------------------------------------------------------------------------

 



EXHIBIT “A”


[DATE]


Al Etterman
JDSU
430 North McCarthy Blvd
Milpitas, CA 95035


Re:            Separation from JDS Uniphase Corporation on [DATE]


Dear Al:


This letter agreement (“Agreement”) will confirm the terms of your separation
from your employment with JDS Uniphase Corporation and its subsidiaries and
affiliated entities (the “Company” or “JDSU”) effective [DATE] (the “Termination
Date”). The Effective Date of this Agreement will be the 8th day following the
date of your signature below.


On or before the Termination Date the Company will provide you with your final
paycheck, which will include all accrued, but unpaid base pay and accrued ESPP
contributions, if any.  Additionally, within seven (7) days of the Effective
Date of this Agreement, and subject to the provisions of the next paragraph, the
Company shall provide you with a lump sum severance payment of $317,000, less
applicable withholdings as required by local, state and federal law.  Any stock
options and other equity incentive awards, including restricted stock units,
previously granted to you that are not vested as of the Termination Date will be
cancelled and you will have 90 days from the Termination Date to exercise vested
stock options.
 
Notwithstanding anything herein to the contrary, this Agreement is intended to
comply with the provisions of Code section 409A, as in effect from time to
time.  To the extent necessary to comply with the requirements of Code section
409A(a)(2)(B)(i) (prohibiting certain payments to a “specified employee” within
six (6) months of such employee’s separation from service), any payment
hereunder that may be made to you on account of the termination of your
employment with the Company shall be delayed by the Company to the extent
necessary to comply with the requirements of Code section 409A(a)(2)(B)(i).


Upon the termination of your employment, and to the extent not previously
triggered, you will be eligible for COBRA benefits continuation.  In this case a
package containing appropriate COBRA information will be mailed to you shortly
after the Termination Date by the Company’s outside vendor that manages this
program for JDSU.  Also, you will be eligible for a senior management level
package of outplacement services to be provided through the Company’s chosen
vendor.


The Company affirms its continuing obligations to you pursuant to the Company’s
Articles, Bylaws and applicable law to defend and indemnify you against claims,
actions and causes of action arising out of your employment and service to the
Company.  For clarity, these obligations will survive the Effective Date of this
Agreement.  You will also continue to be covered under the applicable Company
insurance policies relative to such claims.  You agree to assist the Company as
reasonable necessary to effectuate the obligations reaffirmed under this
paragraph.


In the event you presently are serving as a director or in a similar capacity
relative to any Company subsidiary and affiliate, the Company’s legal department
will work with you to ensure you are relieved from such obligations.  Thank you
in advance for your assistance with that process.


Your employee Proprietary Information and Assignment of Inventions Agreement
signed upon the commencement of your employment will continue in full force and
effect in accordance with its terms.  Except as described in this letter, any
further rights under any other agreements, whether written or oral, shall be
terminated as of the Effective Date hereof, including without limitation any
right to severance payments, bonus payments, stock option or other equity award
vesting or other benefits.  This Agreement shall represent the entire
understanding between you and the Company regarding the terms of your employment
and termination of employment, will supersede any previous discussions and
understandings except as explicitly provided herein, and may not be modified
except in writing signed by you and the Company.


In consideration of the terms of this Agreement and exchange for the benefits
described above, you agree, on behalf of yourself, your successors and your
assigns, to release and absolutely discharge the Company and its present and
former officers, directors, agents, employees, attorneys, insurers and
affiliated entities from any claims, actions and causes of action, known or
unknown, that you may now have, or at any other time had, or shall or may have
against these released parties including claims arising from or related to your
employment, the termination of your employment, or any other matter, cause,
fact, thing, act or omission whatsoever occurring or existing at any time up to
and including the date of execution of this Agreement, including but not limited
to claims for compensation (including bonus and severance payments), stock
options or claimed rights related to stock options, breach of contract, wrongful
termination, retaliation, fraud, misrepresentation, unfair business practices,
breach of fiduciary duty, personal injury, defamation or national origin, race,
color, age, sex, sexual orientation, religious, disability, medical condition or
other discrimination or harassment under the Civil Rights Act of 1964, the
Family and Medical Leave Act, the Age Discrimination In Employment Act of 1967
(including the Older Workers’ Benefit Protection Act), the Americans with
Disabilities Act, the Fair Labor Standards Act, the Employee Retirement Income
Security Act of 1974, the Worker Adjustment and Retraining Notification Act, the
California Fair Employment and Housing Act, the California Labor Code (and
analogous laws of any other state), , any other analogous state or federal laws
or any other applicable law, all as they have been or may be amended.  To the
fullest extent permitted by law, you agree not to file any claim, action or
demand based on any of the matters released above.


You agree to return all Company property, including, without limitation, all
books, manuals, records, reports, notes, contracts, lists, blueprints, and other
documents, or materials, or copies thereof, and equipment furnished to or
prepared by you in the course of or incident to your employment.


You agree that this release specifically covers known and unknown claims and you
waive your rights under Section 1542 of the California Civil Code or under any
comparable law of any other jurisdiction. Section 1542 states: "A general
release does not extend to claims which the creditor does not know or suspect to
exist in his favor at the time of executing the release, which if known by him
must have materially affected his settlement with the debtor”.


You and the Company agree that any and all disputes arising out of the terms of
this Agreement or their interpretation, any of the matters released herein, or
any other dispute between the parties, shall be resolved by final and binding
arbitration before the American Arbitration Association ("AAA") under its
Employment Dispute Resolution Rules.  The arbitration shall take place in the
state in which you resided on the Termination Date.  In any such arbitration,
each side shall bear their own attorney’s fees and costs and the prevailing
party shall be entitled to injunctive relief in any court of competent
jurisdiction to enforce the arbitrator’s award.  Any dispute regarding the
enforceability of this agreement to arbitrate will be governed by the Federal
Arbitration Act, if applicable, and if not, then the arbitration act of the
state in which you last worked for the Company.
 
If any provision of this Agreement is for any reason found by an arbitrator or a
court of competent jurisdiction to be unenforceable, the remainder of this
Agreement shall continue in full force and effect.


You agree that you have been advised that you have twenty-one (21) days to
consider the terms of this Agreement (but may sign it at any time beforehand if
you so desire), and that you can consult an attorney in doing so. You also
understand that you can revoke your acceptance of the terms of this Agreement
within seven (7) days of signing it by sending a certified letter to that effect
to the Company’s General Counsel.  Notwithstanding the foregoing, you agree that
the portion of this Agreement that pertains to the release of claims under the
ADEA shall not become effective or enforceable until the seven (7) day
revocation period has expired, but that all other terms of this Agreement will
become effective upon your signature below.
 
Sincerely,




Brett Hooper
Senior Vice President, Human Resources
 


Agreed and
Accepted:                                                                                     Date:
 




____________________                                                                           _________________
Al Etterman







